Citation Nr: 0724523	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
corneal abrasions.


REPRESENTATION

Appellant represented by:	John A. McMillion, Sr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1978 and from October 1982 to March 1985.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which confirmed and continued a 
previous denial of service connection for residuals of 
corneal abrasions, claimed as a bilateral eye condition.  

The Board notes that in an April 1987 rating decision, the RO 
previously denied a claim for service connection for an eye 
condition.  Thus, the Board has recharacterized the issue on 
appeal as whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of corneal abrasions.

The veteran testified at an April 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The RO previously considered and denied a claim for 
service connection for eye condition in an April 1987 rating 
decision; the veteran did not perfect an appeal to that 
decision.

2.  Evidence received since the April 1987 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of corneal 
abrasions.

3.  The veteran does not have residuals of corneal abrasions 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The April 1987 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the April 1987 rating 
decision is new and material; the claim for service 
connection for residuals of corneal abrasions is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).

3.  Service connection is not warranted for residuals of 
corneal abrasions.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
August 2005 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

A May 2006 correspondence provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was afforded an opportunity to submit additional evidence in 
support of his claims.  The RO reconsidered the veteran's 
claims in a November 2006 supplemental statement of the case.  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The August 2005 
notice letter provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence.  However, 
VA did not provide notice of the particular type of evidence 
needed to substantiate elements found to be insufficiently 
shown at the time of the February 1987 rating decision.  
Although VA did not provide the veteran with adequate notice 
in regard to new and material evidence, in light of the 
Board's favorable decision on that issue, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision.  In that regard, the pertinent information with 
regard to the claim of service connection was provided.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The veteran's service medical records, VA and private 
treatment records, a VA examination, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

1.  New and Material Evidence

The RO previously considered and denied the veteran's claim 
for service connection for an eye condition in an April 1987 
rating decision.  The veteran did not perfect an appeal.  
Thus, the RO's April 1987 rating decision is final.  38 
U.S.C.A. § 7105

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In July 2005, the veteran sought to reopen her claim of 
service connection.  In a May 2006 rating decision, the RO 
considered the veteran's claim for service connection 
reopened based on new evidence received.  The Board believes 
that the RO was ultimately correct in reopening the veteran's 
claim for service connection; nevertheless, the Board must 
address the issue of new and material evidence.  See Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Stating 
that the Board is required to determine whether new and 
material evidence has been presented before it can reopen a 
claim and re-adjudicate service connection or other issues 
going to the merit).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In the April 1987 final decision, the RO denied 
the veteran's initial claim for service connection because 
bilateral corneal abrasions were acute and transitory, while 
photophobia, myopia, and refractive error are constitutional 
or developmental abnormalities.  Evidence of record at the 
time of the April 1987 rating decision included the veteran's 
service medical records and May 1985, May 1986, and March 
1987 VA examination reports.  

Evidence relating to the veteran's present claim, which was 
received subsequent to the April 1987 rating decision 
includes (1) copies of service medical records; (2) private 
treatment records from Dr. J.D. dated August 2002 and 
November 2005; (3) private treatment records from the South 
East Eye Clinic dated March 2004 to January 2005, and March 
2007; (4) a May 2006 VA examination report; and (5) an April 
2007 Board hearing transcript.  Private treatment records, a 
May 2006 VA examination report, and an April 2007 Board 
hearing transcript have not been previously submitted; thus, 
this evidence is new.

The Board finds that the new evidence submitted is material.  
A May 2006 VA examination and private treatment records show 
that the veteran has current diagnoses of glaucoma and 
punctuate epithelial keratopathy.  The Board's hearing 
transcript contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356 (1998).  The 
Board finds that the new evidence, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim.  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for residuals of corneal abrasions.  

2.  Service Connection for Residuals of Corneal Abrasions

Service medical records show that the veteran was seen for a 
corneal abrasions and eye irritation in service.  August 
1979, December 1979, and October 1981 routine medical 
examinations did not reflect any eye problems.  Visual acuity 
was 20/20.  A February 1978 ophthalmology clinic note 
indicates that the veteran was seen due to complaints of an 
11 year history of being nearsighted.  She had never worn 
glasses.  Visual acuity was noted to be 20/20.  The veteran 
was assessed with normal eyes.  The veteran was seen in May 
1984 for eye irritation.  She was diagnosed with corneal 
abrasions.  A June 1984 emergency room report shows that the 
veteran was seen for photophobia, burning, and blurring or 
halo bilaterally.  The veteran was diagnosed with eye 
irritation.  The veteran was subsequently referred to 
optometry, and was diagnosed with bilateral corneal 
abrasions.  It was noted that the veteran had been rubbing 
her eyes.  A March 1985 separation examination reflects 
uncorrected bilateral visual acuity of 20/20.  The separation 
examination report noted that the veteran was assessed with 
corneal abrasions in June 1984 secondary to foreign bodies, 
and that she was hospitalized for 2 days with full recovery.  

May 1985 and May 1986 VA examinations show that the veteran 
was assessed with visual acuity of 20/70 in the right eye and 
20/100 in the left eye.  The eyes were noted to be normal 
with out evidence of disease or injury.  The May 1986 VA 
examiner assessed the veteran with decreased visual acuity, 
probably secondary to refraction error.  A March 1987 VA 
examination reflects possible myopia.  

Private treatment records from Dr. J.D. and from the South 
East Eye Clinic show that the veteran has a current diagnosis 
of glaucoma.  (See Treatment Records from Dr. J.D., August 
2002 and November 2005; Treatment Records from the South East 
Eye Clinic, March 2004 to January 2005 and March 2007.)  The 
earliest diagnosis of glaucoma of record was in August 2002.  

The veteran was referred for a VA examination in May 2006 to 
determine if any currently diagnosed eye disorders are 
related to service.  The May 2006 VA examination included a 
review of the claims file.  The examiner stated that there 
was no evidence of corneal abrasions in either eye at that 
time.  He diagnosed the veteran with punctuate epithelial 
keratopathy inferiorly in both corneas.  He stated that this 
was due to dry eyes, which was due to normal age related 
changes.  He also diagnosed the veteran with glaucoma in both 
eyes.  The examiner stated that he could not comment on the 
cause of glaucoma without resorting to mere speculation.  VA 
regulation provides that service connection may not be based 
on a resort to speculation or even remote possibility. See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Accordingly, this opinion is 
insufficient evidence of a nexus or relationship between 
currently diagnosed glaucoma and service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis and the veteran 
is not reporting a contemporaneous disability.  The veteran's 
assertions regarding symptoms of the claimed disability have 
not been supported by a later diagnosis of a medical 
professional.  See Jandreau.  The veteran does not currently 
have corneal abrasions nor has she had corneal abrasions 
during the course of the current appeal.  See McClain v. 
Nicholson, No. 05-0468 (U.S. Vet. App. June 21, 2007),

Further, corneal abrasions, unlike varicose veins has not 
been shown to be diagnosed by their unique and readily 
identifiable features and involves a determination 'medical 
in nature' with regard to the diagnosis which may not be 
diagnosed via lay observation alone.  See Barr.  Thus, the 
veteran's lay assertions are not competent or sufficient.  

The veteran was diagnosed with corneal abrasions in service; 
however, it was noted that the veteran had full recovery and 
no residuals of corneal abrasions were noted at separation.  
Shortly after service, the veteran was noted to have decrease 
in visual acuity and possible myopia.  The decrease is visual 
acuity was not attributed to corneal abrasions.  Post-
service, the veteran was also diagnosed with glaucoma 
approximately 17 years after service.  This diagnosis was not 
attributed to corneal abrasions.  The veteran also has been 
diagnosed as having punctuate epithelial keratopathy which 
the examiner stated that due to dry eyes, due to normal age 
related changes.  Thus, this diagnosed eye disorder was not 
attributed to corneal abrasions.  

The Board notes that only the issue of service connection for 
residuals of corneal abrasion is on appeal before the Board.  
Neither of the currently diagnosed eye disorders is 
etiologically related to inservice corneal abrasions; they 
are not residuals of the inservice corneal abrasions.  
Further, there is no current diagnosis of corneal abrasions.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  In the absence of proof of 
a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

The claim of entitlement to service connection for residuals 
of corneal abrasions is reopened; service connection for 
residuals of corneal abrasions is denied.



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


